DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 08/09/2022.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Claims 1-8, 10-15, and 17-27 are presented for further examination. 
Response to Arguments
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites claim limitation “lease assignment process is based on a number of hits and an amount of cache occupied by a time of a lease”. It is unclear what scope “an amount of cache occupied by a time” refers to.  Similar issue is found in claims 23 and 24
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 10 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US 2017/0277639; hereinafter Awad) in view of Doshi et al. (US 2017/0286316; hereinafter Doshi) further in view of Benoit et al. (US 2014/0068196; hereinafter Benoit), further in view of Jones et al. (US 10,951,501; hereinafter Jones).
Regarding independent claim 1, Awad teaches a processor (Fig. 1, processor 102) comprising: at least one core (Fig. 1 Core 108/109) and an instruction set logic including a plurality of lease cache memory instructions ([0086], memory management unit 114 (or another hardware or software entity in computing device 100 {instruction set logic}) is configured with one or more policies, rules, thresholds {lease cache memory instructions}, etc. that are used for dynamically determining lease values; [0131], computing device reads the code and/or data from the computer-readable storage medium and executes the code {instruction set} and/or uses the data when performing the described operations; [0133]-[0135], one or more hardware modules are configured to perform the operations herein described); 
at least one cache memory operatively coupled to said at least one core (Fig. 1 & [0063], computing device 100 includes TLBs 120 and 121 in cores 108 and 109, respectively. Each TLB is a cache), 
Awad teaches lease value is stored in each cache entry (Figs. 4 & 5; [0072], Metadata 408 also includes lease value 506, which includes a value (e.g., one or more bits) representing an absolute or relative time of, until, etc. the expiration of a lease), Awad does not explicitly teach lease registers. In an analogous art of lease cache, 
Doshi teaches at least one cache memory having a plurality of lease registers ([0150], The TLB validation logic 1221 forces the TLB 1220 to re-validate targeted entries every interval, δ microseconds long {lease}; … the value of δ is configurable in a machine status register (MSR)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Awad and Doshi before them, to incorporate Doshi’s lease register that stores lease value with Awad’s lease value because registers are a type of computer memory that are commonly used to quickly accept, store, and transfer data and instructions.
Awad and Doshi do not explicitly teach compute lease to achieve a target average cache size.
In an analogous art of cache management, Benoit teaches compute lease to achieve a target average cache size ([0026], determining a time to live (TTL) {lease value} of each received object; updating an average time to live (TTL_avg) with the TTL of each received object; fixing the value of the TTL_avg until a predetermined cache size threshold is reached; [0032], wherein a convergence cache size threshold is gradually increased at a rate which is a function of the TTL_avg until the cache size threshold is reached).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Awad, Doshi and Benoit before them, to improve Awad’s determine lease values with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB including misses caused by expired entries with Benoit’s determine lease values (e.g., time to live, TTL) with corresponding runtime condition until a predetermined cache size threshold is reached because cache memory has limited cache size which affects the amount of cache entries and durations of these cache entries that can stay in the cache. 
The combination of Awad, Doshi and Benoit teaches 
and a lease assignment process which computes a plurality of leases for data blocks or program code stored within said plurality of lease registers to achieve a target average cache size (Benoit, [0026], determining a time to live (TTL) {lease value} of each received object; updating an average time to live (TTL_avg) with the TTL of each received object; fixing the value of the TTL_avg until a predetermined cache size threshold is reached; [0032], wherein a convergence cache size threshold is gradually increased at a rate which is a function of the TTL_avg until the cache size threshold is reached;
Awad, [0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values {leases}. For example, one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache} (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.), etc. [0088], lease values may be dynamically determined based on the properties of pages in memory 106 and/or changes or expected changes in the properties of pages in memory 106. …These properties can include any property of or associated with a page that can be used to dynamically determine lease values… Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short), and 
Awad, Doshi and Benoit do not explicitly teach each lease is renewed on an access. In an analogous art of cache management, Jones teaches wherein each lease is renewed on an access (
Jones, col. 6, ll. 33-39, The expiration data for a given resource may be reset by a resource cache component 118 when a request for that resource is received by that resource cache component 118; col. 6, ll. 48-59, upon the resource cache component 118 receiving a resource request, the edge cache server 220′ maintains the requested resource for the established TTL, which is generally set to a lower amount. If the edge cache server 200′ receives subsequent requests for the same resource (or substantially the same), the edge cache server 220′ renew the TTL of the requested resource with every subsequent request, and can utilize the cache version of the resource in response to requested resource to the client device 102. Once TTL for a resource expires, the cached resource is considered “stale” and can be overwritten or otherwise designated as unusable by the edge cache server 220′).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Jones, Awad, Doshi and Benoit before them, to improve Awad’s determine lease values with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB including misses caused by expired entries and Benoit’s determine lease values (e.g., time to live, TTL) with corresponding runtime condition until a predetermined cache size threshold is reached with Jones renewing lease values (e.g., time to live, TTL) on an access for the benefits that most frequently requested content (e.g., most popular resources) is available for processing by components optimized for performance (Jones, col. 6, ll. 33-39, The expiration data for a given resource may be reset by a resource cache component 118 when a request for that resource is received by that resource cache component 118 such that content will reside within the various cache servers 220 according to the frequency in which the content is requested by client devices).
Regarding claim(s) 2, Awad further teaches wherein said at least one cache memory comprises a first-level cache (Fig. 1, L1 cache 110). 
Regarding claim(s) 3, Awad further teaches having a lease cache shared memory system (Fig. 1, a lease cache shared memory system) comprising: a lease controller; and a lease cache memory operatively coupled to and controlled by said lease controller (Fig. 1 & [0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values. For example, one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache} (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.), etc. ).  
Regarding claim(s) 4, the combination of Doshi, Awad and Benoit further teaches wherein a lease cache shared memory system (Awad, Fig. 1, a lease cache shared memory system; Doshi, Fig. 12) comprises for each of said at least one core (Awad, Fig. 1 core 108, 109; Doshi, Fig. 12, cores 1290-1292): an occupancy counter (Doshi, [0150], the core 1292 includes TLB validation logic 1221 for periodically validating TLB entries in response to an epoch counter 1222 which is programmed with a particular epoch value, δ, as described in detail below. In one embodiment, the epoch counter 1222 and validation logic 1221 may be integrated within the TLB 1220 itself); and an allocation register (Doshi, [0003], ISA may be implemented in different ways in different microarchitectures using well-known techniques, including dedicated physical registers, one or more dynamically allocated physical registers; 
Awad, [0086], one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache} (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.); [0089], the time can be future system clock time, an offset from a starting time, an epoch identifier/counter/number, an event identifier/counter/number, a countdown time, a reference or pointer to a lease value stored in another location (e.g., elsewhere in TLB 120, in memory 106, etc.), and/or another representation of an expiration time).  
Regarding claim(s) 5, Doshi further teaches, wherein said instruction set logic comprises a processor instruction set architecture (ISA) ([0002]-[0003] & [0024], instruction set architecture ISA).  
Regarding claim(s) 6, Awad further teaches wherein a lease cache shared memory system comprises an optimal steady state lease statistical caching process ([0030], By using the lease value and latest lease value to avoid performing TLB shootdowns, the described embodiments can improve the speed and efficiency of operations involving modifications to page table entries (e.g., in terms of delay, communication bandwidth, power consumption, etc.). Improving these operations can, in turn, improve the overall operation of the computing device; [0088], lease values may be dynamically determined based on the properties of pages in memory 106 and/or changes or expected changes in the properties of pages in memory 106. …These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 7, the combination of Awad, Doshi, Benoit and Jones further teaches wherein a lease cache shared memory system comprises for each of said at least one core a space efficient approximate lease process which achieves an amortized insertion time while ensuring that data stays in cache for no short than their lease and no longer than a maximal lease  (
Benoit, [0132], Every object has a TTL, which is established when the object is first registered in the SCM. When the TTL of an object expires, the object expires and is removed from the registry as well as the cache… TTL_max The configurable maximum TTL of any registered objects. It overrides any “expire” field; [0220], TTL_max which will not be exceeded by any object; 
Awad, [0130],  a replacement policy for selecting TLB entries for eviction (i.e., to make space for new TLB entries {space efficient}) is augmented using lease values. In these embodiments, the augmentation includes using expired (or unexpired) leases as part of the replacement decision for TLB entries under the replacement policy. For example, TLB entries with expired leases may be preferentially selected for eviction and/or the expiration of leases may be used as a factor along with other replacement policy factors (e.g., least-recently used, least used, etc.) for selecting TLB entries for eviction).  
Regarding claim(s) 8, Awad further teaches wherein a data structure of said lease cache shared memory system comprises a metadata ([0088], lease values may be dynamically determined based on the properties of pages in memory 106 and/or changes or expected changes in the properties of pages in memory 106... a hardware or software entity (e.g., a profiling entity) in computing device 100 may signal memory management unit 114 that one or more properties for one or more pages have been, are projected to be, and/or will be changed. These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages {metadata}, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 10, Awad further teaches a near memory operatively coupled to said processor (Fig. 1, Memory 106 is coupled to processor 102) and comprising a lease controller ([0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values; [0131]-[0132], a computing device (e.g., computing device 100 in FIG. 1 and/or some portion thereof) uses code and/or data stored on a non-transitory computer-readable storage medium to perform some or all of the operations herein described …A computer-readable storage medium can be any device or medium or combination thereof that stores code and/or data for use by a computing device. For example, the computer-readable storage medium can include, but is not limited to, volatile memory or non-volatile memory, including flash memory, random access memory (eDRAM, RAM, SRAM, DRAM, DDR, DDR2/DDR3/DDR4 SDRAM, etc.)); and a lease cache memory operatively coupled to and controlled by said lease controller (Fig. 1 & [0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values. For example, one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache} (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.), etc. ).
Claims 11-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (US 2017/0286316; hereinafter Doshi) in view of Awad et al. (US 2017/0277639; hereinafter Awad) further in view of Benoit et al. (US 2014/0068196; hereinafter Benoit), further in view of Jones et al. (US 10,951,501; hereinafter Jones).
Regarding independent claim 11, Doshi teaches a lease cache memory method comprising: providing a computer program on a non-volatile non-transitory media ([0136], Embodiments of the invention may be implemented as computer programs or program code executing on programmable systems comprising at least one processor, a storage system (including volatile and non-volatile memory and/or storage elements); [0157], The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor to perform the steps); compiling said computer program with a program lease compiler to generate a binary code ([0142]-[0143], an instruction converter may be used to convert an instruction from a source instruction set to a target instruction set. For example, the instruction converter may translate (e.g., using static binary translation, dynamic binary translation including dynamic compilation), morph, emulate, or otherwise convert an instruction to one or more other instructions to be processed by the core… FIG. 11 shows a program in a high level language 1102 may be compiled using an x86 compiler 1104 to generate x86 binary code 1106 that may be natively executed by a processor with at least one x86 instruction set core 1116); 
executing said binary code on a processor having a lease cache memory ([0146], a core 1292 to execute instructions and process data using address translations cached in the core's TLB 1220; [0147], the TLB 1220 {lease cache} has a fixed number of slots that contain page table entries each of which maps a virtual addresses to a physical addresses in system memory; [0150], The TLB validation logic 1221 forces the TLB 1220 to re-validate targeted entries every interval, δ microseconds long {lease}; thus, a thread knows that after making a PTE change, in interval i  that change will have propagated to all other threads by interval i+2, after more than 2δ microseconds have elapsed. In one embodiment, the value of δ is configurable in a machine status register (MSR), or can be fixed); 
Doshi teaches instruction set architecture ([0002], An instruction set, or instruction set architecture (ISA), is the part of the computer architecture related to programming, including the native data types, instructions, register architecture, addressing modes, memory architecture, interrupt and exception handling, and external input and output (I/O). It should be noted that the term “instruction” generally refers herein to macro-instructions—that is instructions that are provided to the processor for execution) and Doshi teaches cache lease value ([0150], The TLB validation logic 1221 forces the TLB 1220 to re-validate targeted entries every interval, δ microseconds long), However, Doshi does not explicitly teach a plurality of lease cache memory instructions.
In an analogous art of lease cache, Awad teaches an instruction set including a plurality of lease cache memory instructions ([0086], memory management unit 114 (or another hardware or software entity in computing device 100 {instruction set logic}) is configured with one or more policies, rules, thresholds {lease cache memory instructions}, etc. that are used for dynamically determining lease values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Doshi and Awad before them, to improve Doshi’s instruction set with Awad’s lease cache memory instructions. The motivation of doing so would be for the benefits of design flexibility by using various policies and rules to dynamically determining lease values (Awad, [0086]).
Doshi and Awad do not explicitly teach computing a plurality of leases for data blocks or program code with a target average cache size.
In an analogous art of cache management, Benoit teaches computing a plurality of leases for data blocks or program code with a target average cache size ([0026], determining a time to live (TTL) {lease value} of each received object; updating an average time to live (TTL_avg) with the TTL of each received object; fixing the value of the TTL_avg until a predetermined cache size threshold is reached; [0032], wherein a convergence cache size threshold is gradually increased at a rate which is a function of the TTL_avg until the cache size threshold is reached).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Doshi, Awad and Benoit before them, to improve Awad’s determine lease values with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB including misses caused by expired entries with Benoit’s determine lease values (e.g., time to live, TTL) until a predetermined cache size threshold is reached because cache memory has limited cache size which affects the amount of cache entries and durations of these cache entries that can stay in the cache. 
The combination of Doshi, Awad and Benoit further teaches 
and managing a population and an eviction of data blocks of said lease cache memory based on said plurality of leases, each lease having assigned thereto a lease number (Awad, [0089], memory management unit 114 updates the metadata (e.g., lease value 506) for the entry in TLB 120 with a representation of the time at which the entry in TLB 120 is to expire; [0130], a replacement policy for selecting TLB entries for eviction (i.e., to make space for new TLB entries) is augmented using lease values… TLB entries with expired leases may be preferentially selected for eviction and/or the expiration of leases may be used as a factor along with other replacement policy factors (e.g., least-recently used, least used, etc.) for selecting TLB entries for eviction; Benoit, [0026]).  
Doshi, Awad and Benoit do not explicitly teach each lease renewed following an access. In an analogous art of cache management, Jones teaches each lease renewed following an access (col. 6, ll. 48-59, upon the resource cache component 118 receiving a resource request, the edge cache server 220′ maintains the requested resource for the established TTL, which is generally set to a lower amount. If the edge cache server 200′ receives subsequent requests for the same resource (or substantially the same), the edge cache server 220′ renew the TTL of the requested resource with every subsequent request, and can utilize the cache version of the resource in response to requested resource to the client device 102. Once TTL for a resource expires, the cached resource is considered “stale” and can be overwritten or otherwise designated as unusable by the edge cache server 220′).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Jones, Doshi, Awad, and Benoit before them, to improve Awad’s determine lease values with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB including misses caused by expired entries and Benoit’s determine lease values (e.g., time to live, TTL) with corresponding runtime condition until a predetermined cache size threshold is reached with Jones renewing lease values (e.g., time to live, TTL) on an access for the benefits that most frequently requested content (e.g., most popular resources) is available for processing by components optimized for performance (Jones, col. 6, ll. 33-39, The expiration data for a given resource may be reset by a resource cache component 118 when a request for that resource is received by that resource cache component 118 such that content will reside within the various cache servers 220 according to the frequency in which the content is requested by client devices).
Regarding independent claim 19, Doshi teaches a software product provided on a non-volatile non-transitory media which manages a [0136]; [0157]; [0109]) comprising: a lease cache interface to manage a main memory use by at least one or more clients (Fig. 12, TLB 1220 is interfaced to manage memory 1230 accessed by multiple processors 1290, 1291,1292), said lease cache interface operatively coupled to said at least one or more clients ([0147], the TLB may be configured outside of the core's execution logic and/or shared by one or more other cores); and 
Doshi teaches lease cache system as shown in [0150], however Doshi does not explicitly teach software lease cache system.
In an analogous art of lease cache, Awad teaches software lease cache system operatively coupled to said lease cache interface ([0086], memory management unit 114 (or another hardware or software entity in computing device 100 {instruction set logic}) is configured with one or more policies, rules, thresholds {lease cache memory instructions}, etc. that are used for dynamically determining lease values; Fig. 1, memory management unit 114 is coupled to TLB {lease cache} interface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Doshi and Awad before them, to improve Doshi’s lease cache system with Awad’s software lease cache system. The motivation of doing so would be for the benefits of design flexibility by using various policies and rules to dynamically determining lease values (Awad, [0086]).
Doshi and Awad do not explicitly teach computes leases for data blocks or program code stored to achieve a target average cache size.
In an analogous art of cache management, Benoit teaches computes leases for data blocks or program code stored to achieve a target average cache size ([0026], determining a time to live (TTL) {lease value} of each received object; updating an average time to live (TTL_avg) with the TTL of each received object; fixing the value of the TTL_avg until a predetermined cache size threshold is reached; [0032], wherein a convergence cache size threshold is gradually increased at a rate which is a function of the TTL_avg until the cache size threshold is reached).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Doshi, Awad and Benoit before them, to improve Awad’s determine lease values with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB including misses caused by expired entries with Benoit’s determine lease values (e.g., time to live, TTL) until a predetermined cache size threshold is reached because cache memory has limited cache size which affects the amount of cache entries and durations of these cache entries that can stay in the cache. 
The combination of Doshi and Awad further teaches said software lease cache system having a plurality of lease cache registers, said software lease cache system which manage use of a plurality of size classes of said main memory as directed by a lease assignment process which computes leases for data blocks or program code stored within said plurality of lease registers to achieve a target average cache size an OSL caching component (Benoit, [0026];
Doshi, [0150], the value of δ is configurable in a machine status register (MSR); 
Awad, [0086], one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.); [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Doshi, Awad and Benoit do not explicitly teach each lease is renewed on access of a data block or execution of a line of program code. In an analogous art of cache management, Jones teaches wherein each lease is renewed on access of a data block or execution of a line of program code (col. 6, ll. 48-59, upon the resource cache component 118 receiving a resource request, the edge cache server 220′ maintains the requested resource for the established TTL, which is generally set to a lower amount. If the edge cache server 200′ receives subsequent requests for the same resource (or substantially the same), the edge cache server 220′ renew the TTL of the requested resource with every subsequent request, and can utilize the cache version of the resource in response to requested resource to the client device 102. Once TTL for a resource expires, the cached resource is considered “stale” and can be overwritten or otherwise designated as unusable by the edge cache server 220′).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Jones, Doshi, Awad, and Benoit before them, to improve Awad’s determine lease values with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB including misses caused by expired entries and Benoit’s determine lease values (e.g., time to live, TTL) with corresponding runtime condition until a predetermined cache size threshold is reached with Jones renewing lease values (e.g., time to live, TTL) on an access for the benefits that most frequently requested content (e.g., most popular resources) is available for processing by components optimized for performance (Jones, col. 6, ll. 33-39, The expiration data for a given resource may be reset by a resource cache component 118 when a request for that resource is received by that resource cache component 118 such that content will reside within the various cache servers 220 according to the frequency in which the content is requested by client devices).
Regarding claim(s) 12, Awad further teaches wherein said step of compiling comprises assignment of a lease demand type of program lease, a time a data item is to stay in lease cache (Awad, [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 13, Awad further teaches wherein said step of compiling comprises assignment of a lease request type of program lease, a time a data item is to stay in lease cache based on a cache size (Awad, [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 14, the combination of Doshi, Awad and Benoit further teaches wherein said step of compiling comprises assignment of a lease termination type of program lease, to evict a data item from a lease cache (Awad, [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 15, the combination of Doshi, Awad, Benoit and Jones further teaches wherein said step of managing a population and an eviction of data blocks of said lease cache memory is based on an optimal steady state lease statistical caching comprising a space efficient approximate lease process which achieves an amortized insertion time and uses while ensuring that data stays in cache for no short than their lease and no longer than a maximal lease (Benoit, [0132], Every object has a TTL, which is established when the object is first registered in the SCM. When the TTL of an object expires, the object expires and is removed from the registry as well as the cache… TTL_max The configurable maximum TTL of any registered objects. It overrides any “expire” field; [0220], TTL_max which will not be exceeded by any object; 
Awad, [0030], By using the lease value and latest lease value to avoid performing TLB shootdowns, the described embodiments can improve the speed and efficiency of operations involving modifications to page table entries (e.g., in terms of delay, communication bandwidth, power consumption, etc.). Improving these operations can, in turn, improve the overall operation of the computing device; [0088], lease values may be dynamically determined based on the properties of pages in memory 106 and/or changes or expected changes in the properties of pages in memory 106. …These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 17, Awad further teaches wherein said step of executing said binary code on a processor comprises executing said binary code on a processor having at least one lease controller and at least one lease cache (Awad, [0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values. For example, one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache}; [0131]-[0132], uses code and/or data stored on a non-transitory computer-readable storage medium to perform some or all of the operations herein described …A computer-readable storage medium can be any device or medium or combination thereof that stores code and/or data for use by a computing device. For example, the computer-readable storage medium can include, but is not limited to, volatile memory or non-volatile memory, including flash memory, random access memory (eDRAM, RAM, SRAM, DRAM, DDR, DDR2/DDR3/DDR4 SDRAM, etc.).  
Regarding claim(s) 18, Awad further teaches wherein said step of executing said binary code on a processor comprises executing said binary code on a processor having at least one lease mark cache (Awad, [0072], lease value 506 may include a value that describes a particular system time from a starting point {mark}).
Regarding claim(s) 20, the combination of Doshi, Awad and Benoit further teaches wherein said at least one or more clients comprise Doshi, Fig. 10, application processor in a system on a chip 1000).  
Regarding claim(s) 21, the combination of Doshi, Awad and Benoit further teaches wherein said at least one or more clients comprise Doshi, Fig. 9 & [0129], Processors 870, 880 may each exchange information with a chipset 890 via individual P-P interfaces 852, 854 using point to point interface circuits 876, 894, 886, 898. Chipset 890 may optionally exchange information with the coprocessor 838 via a high-performance interface 839. In one embodiment, the coprocessor 838 is a special-purpose processor, such as, for example, a high-throughput MIC processor, a network or communication processor). 
Regarding claim(s) 25, the combination of Awad, Doshi, Benoit and Jones further teaches wherein said renewed on an access comprises clearing an existing lease and assigning a new one (Jones, col. 6, ll. 33-39, The expiration data for a given resource may be reset by a resource cache component 118 when a request for that resource is received by that resource cache component 118; col. 6, ll. 48-59, If the edge cache server 200′ receives subsequent requests for the same resource (or substantially the same), the edge cache server 220′ renew the TTL of the requested resource with every subsequent request).  
 Regarding claim(s) 26, the combination of Awad, Doshi, Benoit and Jones further teaches wherein different leases are assigned for each data block or each of instruction of said program code (Awad, claim 1, setting, for the entry in the TLB, a lease value to the lease length, wherein the lease value represents a time until a lease for the entry in the TLB expires, wherein the entry in the TLB is invalid when the associated lease has expired).  
Regarding claim(s) 27, the combination of Awad, Doshi, Benoit and Jones further teaches wherein different leases are assigned for each instruction of said program code (Benoit, [0026], determining a time to live (TTL) {lease} of each received object).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138